Name: Commission Regulation (EEC) No 3430/85 of 5 December 1985 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases on account of the accession of Spain and repealing Regulation (EEC) No 2050/85
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 6 . 12. 85 Official Journal of the European Communities No L 326/ 15 COMMISSION REGULATION (EEC) No 3430/85 of 5 December 1985 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases on account of the accession of Spain and repealing Regulation (EEC) No 2050/85 Whereas, pursuant to Article 2 (3) of the Accession Treaty, the institutions of the Communities may adopt before accession the measures referred to in Article 396 of the Act, such measures entering into force only subject to and on the date of entry into force of the Treaty ; whereas, pursuant to Article 261 of the Act, the application of the measures relating to Portugal is postponed until the end of the first stage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), must be established by weighting the prices ascertained in each Member State by the coefficients expressing the relative size of the pig population of each Member State ; whereas these coeffi ­ cients should be determined on the basis of the number of pigs recorded at the beginning of December each year pursuant to Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as amended by Directive 79/920/EEC (4) ; Whereas the weighting coefficients were fixed on the basis of the results of the census of December 1984 by Commission Regulation (EEC) No 2050/85 of 24 July 1985 (*); whereas, pursuant to Article 396 of the Act of Accession, these coefficients must be adjusted on account of the accession of the Kingdom of Spain to the Euro ­ pean Communities ; HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be specified as in the Annex to this Regulation . Article 2 Regulation (EEC) No 2050/85 is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Act of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980 , p. 5 . (3) OJ No L 223, 16 . 8 . 1976, p . 4 . H OJ No L 281 , 10 . 11 . 1979 , p . 41 . O OJ No L 193, 25 . 7 . 1985, p . 21 . No L 326/ 16 Official Journal of the European Communities 6. 12. 85 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases 5,8 9.8 25,8 12,1 1,2 12,6 1,1 9.9 0,1 13,0 8,6 Belgium Denmark Germany France Greece Spain Ireland Italy Luxembourg Netherlands United Kingdom